Citation Nr: 1436951	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  05-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis prior to August 31, 2006.
 
2. Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis since from August 31, 2006 to September 17, 2009.
 
3. Entitlement to a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis from September 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989 and from May 1990 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal currently lies with the RO in Cleveland, Ohio.

The issue on appeal arises from a June 2002 claim, which was originally characterized as entitlement to a rating in excess of 10 percent for a bilateral foot disorder.  In a June 2011 decision, the Board granted a 50 percent rating for this disability, effective September 17, 2009, but declined to increase the 10 percent disability rating for the period prior to that time. 

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that it denied entitlement to ratings in excess of 10 percent prior to September 17, 2009 and in excess of 50 percent since that date.  In February 2012, the Court vacated these aspects of the Board's decision, and remanded them to the Board for further development and consideration. 

In a February 2013 decision, the Board granted a 30 percent rating effective August 31, 2006, but declined to increase the 10 percent disability rating for the period prior to that time, and continued the 50 percent rating as of September 17, 2009.

The Veteran appealed that decision to the Court to the extent that it denied entitlement to ratings in excess of 10 percent prior to August 31, 2006, in excess of 30 percent from August 31, 2006 to September 17, 2009, and in excess of 50 percent from September 17, 2009.  In August 2013, the Court vacated the Board's decision, and remanded the claim to the Board for further development and consideration.

In December 2013, the Board issued a decision denying entitlement to a rating in excess of 0 percent prior to August 31, 2006, a rating in excess of 30 percent from August 31, 2006 to September 17, 2009, and a rating in excess of 50 percent from September 17, 2009, for the Veteran's bilateral pes planus with plantar fasciitis.  In April 2014, the Court granted a March 2014 Joint Motion for Remand (Joint Motion), and ordered this Board decision be vacated, and the claims were remanded for a decision that reflected thorough consideration of Diagnostic Code 5284.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to August 31, 2006, the Veteran's bilateral pes planus with plantar fasciitis was manifested by moderate symptoms of moderate tenderness, mild decrease in the arch of the feet, minimal discomfort and pain over the arch of the left foot, and lack of endurance; there was no demonstration of additional distinguishable manifestations of plantar fasciitis of either foot.

2.  For the period from August 31, 2006 to September 17, 2009, the Veteran's bilateral pes planus with plantar fasciitis was manifested by severe symptoms of accentuated pain on use, including of the left heel; there was no demonstration of additional distinguishable manifestations of plantar fasciitis of either foot.  

3.  The 50 percent rating assigned for the Veteran's bilateral pes planus with plantar fasciitis from September 17, 2009 is the maximum disability rating allowable for this disability; there was no demonstration of additional distinguishable manifestations of plantar fasciitis of either foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis, prior to August 31, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2013).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis, for the period from August 31, 2006 to September 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2013).

3.  The criteria for a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis, from September 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in September 2004, March 2006, April 2008 and October 2008 satisfied the duty to notify provisions with respect to increased ratings and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, VA examinations relevant to the issue on appeal were obtained in December 1999 and February 2005.  In compliance with the Board's January 2008 remand, the Veteran was provided a new VA examination in September 2009, to ascertain the current severity of his bilateral pes planus with plantar fasciitis.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examinations obtained in this case are adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board also finds the RO substantially complied with the Board's January 2008 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board is aware that the most recent of these VA examinations is now more than four years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability, or that it has worsened since these VA examinations, and he has not contended otherwise.  To the contrary, in June 2014, the Veteran indicated that he waives his right to have his case remanded to the AOJ for review of any additional evidence and requested the Board to proceed with the adjudication of his appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the same disability under various diagnoses is to be avoided.  Disabilities from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).


Analysis

The Veteran seeks a higher rating for his service-connected bilateral pes planus with plantar fasciitis, to include separate ratings for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The applicability of separate ratings for each foot under Diagnostic Code 5284 is discussed in a separate section of the analysis below.

Period Prior to August 31, 2006

Prior to August 31, 2006, the Veteran was rated at 10 percent for his bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This diagnostic code contemplates a 10 percent rating when his disability is of a "moderate" level, with a weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.

In order to be entitled to the next higher 30 percent evaluation, the evidence must show "severe" disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  This diagnostic code does not define nonspecific words such as "moderate" or "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6.

Based on a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted under Diagnostic Code 5276 prior to August 31, 2006.  It is noted at the outset that the first evidence in the claims file since the Veteran submitted his claim in June 2002 is the February 2005 VA examination.  In such cases, it is appropriate to consider the results from prior to the period on appeal in order to better assess the extent of his pes planus disability at the time he submitted his claim.  See Moore v. Shinseki, 555 F.3d 1369 (2009) (holding that records from other than a relevant period on appeal must nevertheless be considered, as 38 C.F.R. § 4.1 requires that "a Veteran's disability must be evaluated in light of its whole recorded history").

Such prior evidence includes a VA examination the Veteran underwent in December 1999, where he complained of pain, stiffness, swelling and fatigability, but denied weakness in the feet.  While he was prescribed arch insoles, he did not believe they helped.  In fact, he typically cut out the arches in his footwear because the arches hurt his feet.  He also stated that he could not run more than a half a mile at a time.  However, upon examination, there was no observed swelling or erythema of the feet.  The plantar aspects of both feet were considered "moderately tender" to palpation throughout the arch.  There was some loss of the visible arch upon inspection, although there was not "complete loss."  The Veteran exhibited full range of motion in the toes bilaterally.  His gait was normal, with or without shoes.  There were calluses on the big toes, bilaterally.  His weight bearing and non-weight bearing appeared within normal limits.  When diagnosing pes-planus, the examiner noted that it was notable only for a "mild decrease in the visible arch" of the feet, bilaterally.  Moreover, the bone and tendon alignment were unremarkable.

The Veteran's symptoms were somewhat similar at the time of his VA examination in February 2005.  At that time, he complained of pain during weight bearing, but this pain was related mostly to his left ankle and knees.  He did not specifically mention any symptoms related to his pes planus other than "pain and discomfort" over the plantar surface of each foot for the past four or five years.  Upon examination, the Veteran was able to walk without a limp, and there were no obvious deformities over the foot and ankle while standing.  There was tenderness over his right heel, but there was minimal discomfort and pain over the medial arch of the left foot.  No calluses were observed over the metatarsal heads of either foot, and no deformities were observed over his toes, such as claw toes, hammer toes or overlapping toes.

The Board notes that the Veteran has a few of the symptoms that meet the criteria for a 30 percent rating under Diagnostic Code 5276, such as some characteristic callosities and some pain upon manipulation.  However, it does not appear that his symptoms, in their totality, reflect "severe" pes planus.  Indeed, while callosities were observed on the big toes in December 1999, no calluses were observed at his more recent VA examination in February 2005.  Moreover, the Veteran's pain was characterized as only "tenderness" upon palpation, and there was no indication of swelling.  Additionally, there was no objective evidence of marked deformity, such as pronation and abduction.  As noted above on VA examination there was no swelling or erythema of the feet; only "moderate" tenderness in the plantar aspects of the feet throughout the arch; only a "mild" decrease in the visible arch of the feet, bilaterally; no obvious deformities over the foot and ankle while standing; tenderness over his right heel, but only "minimal" discomfort and pain over the medial arch of the left foot; no calluses over the metatarsal heads of either foot; no deformities over his toes; full range of motion in the toes bilaterally; normal gait, with or without shoes; weight bearing and non-weight bearing within normal limits; and unremarkable bone and tendon alignment.

Based on the foregoing evidence, symptoms approximating "severe" bilateral pes planus were not shown and therefore, a 30 percent rating is not warranted under Diagnostic Code 5276, prior to August 31, 2006.

Period Beginning August 31, 2006 and Ending September 17, 2009

The Board next considers entitlement to a rating in excess of 30 percent for the period from August 31, 2006 to September 17 2009.  Under Diagnostic Code 5276, a 50 percent rating is warranted when the evidence shows pes planus that is "pronounced" in nature, with symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, and lack of improvement after use of orthopedic shoes or appliances.

Based on the evidence from this period of time, a rating in excess of 30 percent is not warranted.  Specifically, on an August 31, 2006 VA nursing note and at his podiatry consultation in September 2006, the Veteran complained of left heel pain for 6 weeks and rated the pain to a 10 on a scale of 1 to 10.  He received an injection into the left heel and was instructed to use appropriate footwear in September 2006.  In a January 2007 VA podiatry note, the Veteran reported bilateral foot pain to the arches of the feet, left heel pain and burning sensation that was relieved by icing and stretching.  It was noted that he had x-ray evidence of heel spur.  He rated the pain to a 5 on a scale of 1 to 10.  The Veteran received a Kenalog injection in January 2007.  In April 2007, he reported increased left heel pain and stated that the previous injection worked for approximately 6 to 7 weeks.  He rated the pain to a 9 on a scale of 1 to 10 and stated that it felt like his feet were "on fire."  

However, subsequent treatment he received since that time does not indicate that he had foot pain to this extreme a level.  For example, in September 2007, February and July 2008, the Veteran continued to complain of left foot pain but rated it only a 5 on a scale of 1 to 10.  Although he reported his left heel "burn" in September 2007, he also stated that he got significant relief from cortisone injections in his heels, as well as wearing his orthotics regularly.  The February 2008 VA podiatry note states that there was no edema, erythema, or ecchymosis.  Thus, it appears that his foot symptoms had improved since April 2007.

Moreover, it does not appear that he had any complaints throughout 2008 or much of 2009.  For example, he reported that there were no new pedal problems in August 2008.  At a podiatry consultation in June 2009, the Veteran complained of pain in the left foot.  However, his skin was normal color, temperature and texture.  Moreover, no edema was noted bilaterally.  At a follow-up podiatry consultation in July 2009, he was provided with orthopedic shoes, which fit well.

Based on the findings discussed above, the Board does not find that there is evidence of marked pronation, extreme tenderness, severe spasm of the tendo-achillis, nor was there any indication that his symptoms were not improved by the use of orthotics.  Although the Veteran reported severe his left heel pain during this period, particularly prior to September 2007, he stated in September 2007 that he got significant relief from cortisone injections in his heels, as well as wearing his orthotics regularly.  

As such, symptoms approximating "pronounced" pes planus were not shown and therefore, a rating in excess of 30 percent is not warranted under Diagnostic Code 5276 for the period from August 31, 2006 to September 17, 2009.


Period Beginning September 17, 2009

In a November 2010 rating decision, the RO increased the Veteran's disability rating for his bilateral pes planus with plantar fasciitis from 10 to 30 percent, effective September 17, 2009.  In a July 2011 rating decision, the RO increased this rating to 50 percent.  The Board notes that a 50 percent is the highest rating possible under Diagnostic Code 5276.  Therefore, there is no schedular basis for a rating in excess of the currently assigned rating, for the period from September 17, 2009.

Applicability of Diagnostic Code 5284

In the March 2014 Joint Motion, the Board was instructed to consider whether separate ratings may be awarded for each foot pursuant to Diagnostic Code 5284, in lieu of a single rating currently assigned under Diagnostic Code 5276, to render a higher overall rating for the Veteran's bilateral foot disability.

To that effect, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

However, the Board's reading of VA regulations leads it to conclude that separate ratings under Diagnostic Code 5284 are not warranted in this case.  The Board concludes that Diagnostic Code 5284 is not applicable to the instant case and that the Veteran's service-connected bilateral pes planus with plantar fasciitis is more appropriately rated under Diagnostic Code 5276.  

VA's Schedule for Rating Disabilities sets forth a specific diagnostic code applicable to acquired flatfoot; Diagnostic Code 5276.  It is significant in the Board's view that pes planus is expressly addressed by a specific diagnostic code.  The Veteran's symptoms of pain on manipulation and use of the feet, swelling on use, deformity, callosities and similar symptoms are specifically noted in the rating criteria for Diagnostic Code 5276.  Concerning this, the Board finds that the Veteran's plantar fasciitis is also contemplated under Diagnostic Code 5276.  "Plantar fasciitis is defined as inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609-10, 1300 (28th ed.1994)).  Bilateral plantar foot pain is specifically noted in the rating criteria for Diagnostic Code 5276.  This symptom is noted among the criteria for a 50 percent rating.  As such, the clear intent is that symptoms of tenderness of the plantar surface of the feet are encompassed under and contemplated in the rating criteria for Diagnostic Code 5276.

On the other hand, the clear intent of Diagnostic Code 5284 is to encompass disabilities not contemplated by the other diagnostic codes of the foot, as evidenced by its title of "Foot injuries, other."  The Board reads this to mean that it applies to disabilities of the feet which are not otherwise listed in 38 C.F.R. § 4.71a.  The Board is cognizant of the VAOPGCPREC 9-98 for authority that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated.  However, the Board does not read this General Counsel opinion as mandating application of Diagnostic Code 5284 instead of Diagnostic Code 5276 for service-connected bilateral pes planus with plantar fasciitis.  Diagnostic Code 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  In this case, there are no manifestations of the service-connected bilateral foot disability, bilateral pes planus with plantar fasciitis, not contemplated by Diagnostic Code 5276.  The Board finds that the Veteran's bilateral pes planus with plantar fasciitis is correctly rated under Diagnostic Code 5276, in keeping with the overall scheme for rating disabilities.  Therefore, separate ratings for each foot for bilateral pes planus with plantar fasciitis under Diagnostic Code 5284 are not warranted based on the facts of this case, for the entire rating period under appeal.


Other Considerations

In considering the ratings for the Veteran's bilateral foot disability, the Board has also considered the Veteran's functional loss due to flare-ups of pain, fatigability, incoordination, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the above-noted diagnostic codes specifically incorporate symptoms of pain on use of the feet in the rating criteria.  Moreover, both the VA examiners and the Board have considered the impact pain causes on his ability to function on a day to day basis.  Although the record reflects complaints of foot pain on use, which was severe at times, it does not demonstrate that the Veteran's bilateral foot disability has resulted in limitation of motion of the feet; he ambulated independently throughout the entire appeal period.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected bilateral foot disability.  See Thun, 22 Vet. App. at 115.  The Veteran's complaints of bilateral foot symptoms of pain on use, deformity, and callosities are adequately contemplated by the Rating Schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the currently assigned ratings are provided for certain manifestations of the foot disability, but the Board finds that the evidence is against the assignment of ratings greater than the currently assigned ratings for the Veteran's service-connected bilateral pes planus with plantar fasciitis, at any time during the rating periods on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  In fact, at his September 2009 VA examination, he stated that he was currently employed, and there has not been any indication that his employment status has changed.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis, prior to August 31, 2006, is denied. 

Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis, from August 31, 2006 to September 17, 2009, is denied.

Entitlement to a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis, from September 17, 2009, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


